Case 3:20-cv-00751-JEJ Document 29 Filed 11/04/20 Page 1 of 12

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KATHLEEN EVANINA and ‘ Civil No. 3:20-CV-00751
MICHAEL EVANINA, :

Plaintiffs,

v. : (JONES, C.J.)
(SAPORITO, M.J.)

THE FIRST LIBERTY ‘
INSURANCE CORPORATION, :

Defendant.

MEMORANDUM

 

This matter is before the court on the motion for a protective order
(Doc. 20) filed by the defendant, The First Liberty Insurance Corporation
(“First Liberty”). In its motion, First Liberty is seeking a protective order
to prevent the deposition of its corporate designee. For the reasons that
follow, we will grant the motion in part and deny it in part.
I. Factual Background

This underinsured motorist case arises out of an automobile
accident which occurred on March 12, 2019. At the time of the accident,
one of the plaintiffs, Kathleen Evanina, was operating a 2014 Ford

Fusion and her vehicle was struck by the tortfeasor, causing her injuries.
Case 3:20-cv-00751-JEJ Document 29 Filed 11/04/20 Page 2 of 12

Evanina settled with the tortfeasor and his insurance carrier for his
bodily injury liability limits. First Liberty consented to this settlement.

At the time of the accident, the plaintiffs were named insureds
under a First Liberty automobile insurance policy. The First Liberty
policy did not list the 2014 Ford Fusion as a covered vehicle under the
policy. The Fusion was owned by a business corporation for which
Evanina worked, and it was insured by the Philadelphia Indemnity
Insurance Company (“Philadelphia Indemnity’).

First Liberty denied Evanina’s underinsured motorist claim under
the “regular use exclusion” included in the First Liberty policy.
Thereafter, the plaintiffs filed a complaint in the Court of Common Pleas
of Lackawanna County, Pennsylvania, on November 21, 2019, alleging
breach of contract and loss of consortium claims against First Liberty and
Philadelphia Indemnity. First Liberty filed its answer to the complaint
with new matter on January 29, 2020. Thereafter, on May 7, 2020, upon
settlement of the plaintiffs’ claims against Philadelphia Indemnity, First
Liberty removed this action to this court.

The plaintiffs’ complaint against First Liberty sets forth a breach

of contract count arising from Evanina’s underinsured motorist claim
Case 3:20-cv-00751-JEJ Document 29 Filed 11/04/20 Page 3 of 12

under the First Liberty policy and a spousal derivative count for loss of
consortium. (Doc. 2-1, 936-53). Pretrial discovery ensued with the
plaintiffs deposing First Liberty’s claim professional without objection.
The plaintiffs then noticed the deposition of a corporate designee of First
Liberty under Fed. R. Civ. P. 30(b)(6). (Doc. 8). The plaintiffs describe
the purpose of the Rule 30(b)(6) deposition as having a representative of
First Liberty “testify on issues regarding inter alia, the underwriting
procedures in place at First Liberty, as well as the ‘regular use’ exclusion
contained in the First Liberty policy.” (Doc. 25, at 6). Shortly after the
serving of the notice of deposition, First Liberty objected to the corporate
designee deposition.

The matter was assigned to the undersigned United States
magistrate judge for management and resolution of the parties’ discovery
dispute. (Doc. 9; Doc. 10). On July 16, 2020, we conducted a telephonic
conference with counsel to attempt a resolution of the dispute which was
not fruitful. Following the telephone conference with counsel, we ordered
defense counsel to prepare and file a motion for a protective order and
supporting brief. (Doc. 14). The motion was filed, it has been fully

briefed, and it is ripe for disposition. (Doc. 20; Doc. 21; Doc. 25; Doc. 28).

 
Case 3:20-cv-00751-JEJ Document 29 Filed 11/04/20 Page 4 of 12

II. Legal Standards

The scope of discovery in federal court is governed by Federal Rule
of Civil Procedure 26. Rule 26 is to be construed liberally. See Pacitti v.
Macy’s 193 F.3d 766, 766 (3d Cir. 1999); see also Tele-Radio Sys. Ltd. v.
DeForest Elecs., Inc., 92 F.R.D. 371, 375 (D.N.J. 1981) (citing
Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)). Rule 26
permits parties to “obtain discovery regarding any nonprivileged matter
that is relevant to any party’s claim or defense and proportional to the
needs of the case.” Fed. R. Civ. P. 26(b). “Information within this scope
of discovery need not be admissible in evidence to be discoverable.” Id.

A motion for a protective order is governed by Rule 26(c) of the
Federal Rules of Civil Procedure. Rule 26(c) permits “a party or any
person from whom discovery is sought [to] move for a protective order ..
-_ The motion must include a certification that the movant has in good
faith conferred or attempted to confer with the other affected parties in

an effort to resolve the dispute without court action.”! Fed. Ry Civ; P.

 

|The parties participated in a telephone conference with the court on July
16, 2020, in an effort to resolve the dispute without court action.
Unfortunately, the parties were unable to resolve the scope of this
discovery dispute.

 
Case 3:20-cv-00751-JEJ Document 29 Filed 11/04/20 Page 5 of 12

26(c)(1). Accordingly, the Court may, for “good cause,” issue a protective

order to shield a party “from annoyance, embarrassment, oppression, or

undue burden or expense.” Id.

TI. Discussion

First Liberty argues that the proposed deposition of its corporate
designee is irrelevant to the claims set forth in the complaint, and it is

disproportional to the needs of the case. (Doc. 21, at 5).

a. Relevancy

The Rule 30(b)(6) notice of deposition designates the areas of

inquiry as follows:

a. The underwriting procedures in place at
First Liberty Corporation for the period January
1, 2017[,] through the current date;

b. The underwriting regulations necessary to
obtain the status of “preferred driver” under a
First Liberty Corporation policy of insurance;

Ci The determinative factors and _ costs
associated with UIM coverage at First Liberty
Corporation;

d. The determinative factors and_ costs
associated with UM coverage at First Liberty
Corporation;
Case 3:20-cv-00751-JEJ Document 29 Filed 11/04/20 Page 6 of 12

e. The determinative factors and _ costs
associated with stacking of UIM coverage at First
Liberty Corporation;

f. The determinative factors and _ costs
associated with stacking of UM coverage at First
Liberty Corporation;

g. The factors First Liberty Corporation
utilizes in determining whether a vehicle is
available for the “regular use” of an insured;

h. How the term “regular use” is defined in the
applicable First Liberty Corporation policy and
related documents;

i, Whether the First Liberty Corporation’s
regular use exclusion must be accompanied by a
stacking waiver;

1, All steps and measures First Liberty
Corporation takes to explain to its insureds the
effect of the “regular use exclusion,” “household
exclusion,” “family car exclusion,” and “unlisted
driver exclusion”;

k. How the regular use exclusion is discussed in
the Liberty Mutual Claims Manual;

I, Any facts supporting First Liberty
Corporation’s legal theories and defenses.

(Doc. 20-1, at 3-4).
Case 3:20-cv-00751-JEJ Document 29 Filed 11/04/20 Page 7 of 12

In support of its argument that the areas of inquiry are irrelevant,
First Liberty maintains that the plaintiffs’ complaint only sets forth
claims for breach of contract and loss of consortium, and it does not
separately plead a claim for statutory bad faith. Further, it contends that
the issues of whether the policy was in effect at the time of the accident,
the terms of the policy, and the amount of underinsured limits are not in
dispute. Rather, First Liberty frames the issue as whether the regular
use exclusion in the policy applies to preclude coverage of the claim. (Doc.
21, at 6). It argues that the application of the regular use exclusion is a
question of law to be resolved through cross motions for summary
judgment. (/d.).

First Liberty cites several cases in support of its position that the
discovery of claims handling is irrelevant to a breach of contract claim
without a claim for statutory bad faith. Upon review of the complaint,
the plaintiffs have alleged that First Liberty, as the plaintiffs’ insurer,
“owes... Evanina, a fiduciary, contractual and statutory obligation to
investigate, evaluate, and negotiate [her] UIM claim in good faith and to
arrive at a prompt, fair, and equitable settlement.” (Doc. 2-1 948). Under

similar factual allegations, this court in Rau v. Allstate Fire and Cas. Ins.
Case 3:20-cv-00751-JEJ Document 29 Filed 11/04/20 Page 8 of 12

Co., Civil No. 3:14-cv-00479, 2015 WL 3466134 *2 (M.D. Pa. May 29,
2015), a case relied upon by First Liberty, concluded “that [the
allegations] sufficiently set forth a claim for breach of the common law
duty of good faith and fair dealing—which may be understood as part of
the broader breach of contract action—and therefore make [the] proposed
lines of deposition questioning appropriate and permissible.” Also, First
Liberty placed the regular use exclusion in issue by raising it as an
affirmative defense. (Doc. 2-6 9957, 63-68).

The plaintiff in Rau sought to depose the insurance carrier’s claims
adjuster rather than a corporate designee as is the case here. The court
‘+n Rau set forth the applicable law on the duty of good faith vis-a-vis an
insurance contract.

The Pennsylvania Supreme Court has long
recognized that the utmost fair dealing should
characterize the transactions between = an
insurance company and an insured. The duty of
good faith and fair dealing is implicit in an
insurance contract and therefore acts as a term of
the contract, and... arises from the contract
itself.
2015 WL 3466134, at *2 (citations omitted); see also Birth Ctr. v. St. Paul
Cos., Inc., 787 A.2d 376, 390 (Pa. 2001) (Nigro, J., concurring) (“There are

two separate ‘bad faith’ claims that an insured can bring against an

8
Case 3:20-cv-00751-JEJ Document 29 Filed 11/04/20 Page 9 of 12

insurer—a contract claim for breach of the implied contractual duty to act
in good faith, and a statutory bad faith tort claim .. .under 42 Pa. [Cons.
Stat. Ann] § 8371.”). We also find another case from our court to be
instructive in a breach of contract claim without a statutory bad faith
claim in the context of a motion to dismiss for failure to state a claim
upon which relief may be granted. In Swientisky v. American States Ins.
Co., Civil No. 3:18-cv-1159, 2018 WL 3756712 (M.D. Pa. Aug. 18, 2018),
this court agreed with the reasoning of Craker v. State Farm Mut. Auto.
Ins. Co., No. 11-225, 2011 WL 1671634, at *6 (W.D. Pa. May 3, 2011),
which rejected the contention that the facts underlying an insurer's
decision to deny an underinsurance claim are not relevant to a breach of
contract claim where there is no separate statutory bad faith claim
asserted.

Here, the plaintiff has asserted a breach of contract claim and the
defendant has raised the regular use exclusion as a potential defense.
Under these circumstances, we find that some of the areas of inquiry in
the Rule 30(b)(6) notice of deposition are relevant to the issues before the
court while others are irrelevant. We decline the invitation to decide the

discovery issue before the court at this procedural juncture on the

 
Case 3:20-cv-00751-JEJ Document 29 Filed 11/04/20 Page 10 of 12

Pennsylvania Supreme Court’s decision in Gallagher v. Geico Indemnity
Co., 201 A.3d 131 (Pa. 2019), as we deem it premature to address the
issues raised in that matter.

Except as set forth below with respect to paragraph 2 (j) of the Rule
30(b)(6) notice of deposition, we find that the proposed areas of inquiry
identified in paragraph 2 (g) through (1) are relevant to the issues before
the court as they relate to Evanina’s breach of contract claim and the
application of the regular use exclusion raised as a defense by First
Liberty. However, with respect to paragraph 2 (a) through (f) of the
notice of deposition, we find those proposed lines of inquiry are irrelevant
to the issue regarding the application of the “regular use exclusion,” as
they relate to underwriting procedures, underwriting regulations
necessary to obtain the status of “preferred driver,’ and the
determinative factors and costs associated with UIM and UM coverage
as well as stacking for those coverages. Likewise, we find that the
“household exclusion,” the “family car exclusion,” and the “unlisted driver
exclusion” as identified in paragraph 2 (j) are equally irrelevant. The

remaining portion of paragraph 2 (j) is relevant.

10
Case 3:20-cv-00751-JEJ Document 29 Filed 11/04/20 Page 11 of 12

b. Proportionality

Next, First Liberty maintains that the requested discovery is
disproportional to the needs of the case. Proportionality determinations
are to be made on a case-by-case basis using the factors set forth in Fed.
R. Civ. P. 26(b)(1) as follows: “The amount in controversy, the parties’
relative access to relevant information, the parties’ resources, the
importance of the discovery in resolving the issues, and whether the
burden or expense of the proposed discovery outweighs its likely benefit.”
Id. “[N]o single factor is designed to outweigh the other factors in
determining whether the discovery sought is proportional.” Bell v.
Reading Hosp., Civ. No. 13-5927, 2016 WL 162991, at *2 (B.D. Pa. Jan.
14, 2016).

In its brief in support of the motion and in its reply brief, First
Liberty concludes that the requested discovery is disproportional to the
needs of the case without specific reference to any of the factors identified
above for the court to determine proportionality. In response to First
Liberty’s disproportionality argument, the plaintiffs contend that: the
amount in controversy represents two-thirds of the total available

insurance; First Liberty, as the drafter of the policy, has ready access to

11

 
Case 3:20-cv-00751-JEJ Document 29 Filed 11/04/20 Page 12 of 12

all relevant information especially regarding the denial of the claim; the
importance of the discovery may be determinative of the issue whether
the plaintiffs are entitled to any UIM benefits under the policy; and the
burden of producing one witness is outweighed by the benefit in
answering the questions about the validity of First Liberty’s affirmative
defense of the regular use exclusion. We agree, and we are not persuaded
by First Liberty’s disproportionality argument.

Therefore, we will grant the motion in part and deny it in part. An

appropriate order follows.

GOSEPH F.S TTC. IR:

United States Magistrate Judge
Dated: November 4, 2020

12
